Case 0:18-cv-62891-WPD Document 121 Entered on FLSD Docket 07/27/2021 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                                      CASE NO. 18-CV-62891-WPD

   LAWANNA TYNES,

          Plaintiff,

          vs.

   FLORIDA DEPARTMENT OF
   JUVENILE JUSTICE,

          Defendant.

                                                     /

                                          FINAL JUDGMENT

          THIS CAUSE is before the Court upon the conclusion of the trial in this matter and the

   Jury Verdict entered on July 26, 2021.

          Accordingly it is ORDERED AND ADJUDGED as follows:

          1. Judgment is hereby entered on behalf of Plaintiff Lawanna Tynes and against

                Defendant Florida Department of Juvenile Justice for race and sex discrimination in

                violation of Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981 in the

                amount of $924,600, for which let execution issue;

          2. The Clerk shall CLOSE this case.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

   27th day of July, 2021.




   Copies furnished to:
   All Counsel of Record
